by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered October 22, 1991, convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the sentencing court erred by not affording him an opportunity to withdraw his plea of guilty before imposing a higher sentence than that originally negotiated in the plea agreement. At the time of the plea the court specifically informed the defendant and the record demonstrates that the defendant understood that he would not be permitted to withdraw his plea and that the court would impose the maximum sentence possible if the defendant violated the terms of the agreement, including the conditions regarding the Electronic Monitoring Program (see, Innes v Dalsheim, 864 F2d 974). When the defendant absconded and thereby violated the terms of the Electronic Monitoring Program, the court was no longer bound by its promised sentence and was free to impose a higher sentence without giving the defendant the opportunity to withdraw his plea of guilty (see, People v Warren, 121 AD2d 418; cf., Innes v Dalsheim, supra). Furthermore, the sentence imposed was not excessive given the defendant’s extensive criminal history. Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.